DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received January 10, 2022 has been entered. Claims 1, 15, and 21 are amended; and Claim 22 is newly added. Support for the Amendment is provided by the Applicant’s original disclosure, including at ¶ [0113]-[0120] of the Specification.
Response to Arguments
	The Applicant’s arguments and remarks received January 10, 2022 (“Remarks”) traversing the October 6, 2021 Non-Final Rejection have been fully considered. It is respectfully submitted that the arguments are not persuasive and the rejection is accordingly maintained.
	First, the Applicant’s argument that the Amendment overcomes the outstanding rejections of record has been fully considered. It is respectfully submitted that this argument is not persuasive because as asserted in the Non-Final Rejection, JAKUS teaches the same materials claimed, configured as claimed, and thus is fully capable of functioning as claimed. 
	While JAKUS does not expressly state that the recited electrolyte materials are mixed ion and electron conducting, JAKUS does disclose mixed conducting electrolyte materials such as doped ceria, LSGM, and other materials known in the art to be mixed ion and electron conducting electrolyte materials. JAKUS at ¶ [0043]. JAKUS expressly states that the anode material “should comprise a ceramic having a high ionic and electronic conductivity” and such materials include doped ceria and LSGM (¶ [0041]). Note that the Non-Final Rejection asserted that JAKUS expressly teaches the claimed electrolyte materials of Claim 9 including doped ceria. See Non-Final Rejection at 5. Doped ceria is a known mixed electron ion conducting solid state electrolyte.
	Second, the Applicant contends that neither JAKUS, nor CHAMPION can be modified to comprise a solid state electrolyte that is both oxide ion conducting and electron conducting “because such a modification to the electrolyte would annul the purpose of the fuel cell disclosed in these references.” Remarks at 8. To support this argument, the Applicant contends that if the electrolyte of JAKUS or CHAMPION were to conduct electrons then the fuel cells would not produce electricity as the flow of electrons would pass through the electrolyte instead of being produced at the terminals.
	While the Applicant’s argument against potential modification of JAKUS and/or CHAMPION to comprise a mixed ion conducting electrolyte are noted, it is respectfully submitted that this argument is not persuasive. First, mixed conducting solid state electrolytes, i.e. electrolytes capable of conducting both ions and electrons, for solid oxide fuel cells have been known for decades and do not render such fuel cells inoperable as the Applicant’s argument appears to suggest. See Takahashi et al. cited below. Second, as asserted below in the rejection, mixed conductor electrolytes are attractive for solid oxide fuel cells because known mixed conductor electrolytes offer high ion conductivity at intermediate operating temperatures and thus one of ordinary skill in the art before the time of filing would have been motivated to utilize such an electrolyte in either JAKUS, or CHAMPION. Accordingly, this argument is not persuasive and the amended claims are rejected below.
Prior Art
Takahashi et al., The efficiency of solid-electrolyte fuel cells, Electrochimica Acta, Volume 12, Issue 1, 1967, Pages 21-30.
Takahashi et al. discloses mixed ion and electron conducting electrolytes for solid oxide fuel cells. See abstract.
Godickemeier and Gauckler, Engineering of Solid Oxide Fuel Cells with Ceria-Based Electrolytes, J. Electrochem. Soc., Vol. 145, No. 2, February 1998, p. 414
Godickemeier and Gauckler disclose doped ceria based mixed electron ion conducting electrolytes for low to intermediate temperature solid oxide fuel cells (abstract, p. 414), enabling the use of less expensive alloys for current collectors and extending the lifetime of the SOFC system compared to conventional higher temperature SOFC systems (introduction section, p. 414).
Lee, K., Yoon, H., & Wachsman, E. (2012). The evolution of low temperature solid oxide fuel cells. Journal of Materials Research, 27(16), 2063-2078. doi:10.1557/jmr.2012.194.
Lee et al. discloses a bilayer electrolyte comprising a layer of MIEC ceria electrolyte and a layer of bismuth oxide serving to block electronic flux inherent to the MIEC layer (see section B, p. 2064-2066).
Manthiram, A., Kim, JH., Kim, Y.N. et al. Crystal chemistry and properties of mixed ionic-electronic conductors. J Electroceram 27, 93–107 (2011). https://doi.org/10.1007/s10832-011-9635-x
Manthiram et al. review mixed oxide ion and electronic conducting materials for use in SOFC, oxygen separation membranes, and electrochemical sensors (abstract).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2009/0087697 to Ramanathan et al.

Regarding Claim 22, RAMANATHAN discloses each limitation claimed, including a device consisting of a first electrode, a second electrode, and an electrolyte between the electrodes (as shown by Fig. 1 and Fig. 4A including electrodes 404 and 406 with electrolyte 402 therebetween); wherein the first electrode and the second electrode comprise a metallic phase that does not contain a platinum group metal when the device is in use (¶ [0047]-[0048] electrode materials include many embodiments that lack a Pt group metal, see also Claims 8 and 11); and-5- 4887-1920-5129.2Atty. Dkt. No. 126582-0185wherein the electrolyte is solid state and is oxide ion conducting and electron conducting (abstract, “solid oxide electrolyte layer that is both an electronic and ionic conductor”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0019493 to Jakus et al. in view of US2004/0146774 to Champion et al.

	Regarding Claim 1, JAKUS discloses a device (abstract, solid oxide electrochemical devices) comprising a first electrode (Fig. 1, anode 102), a second electrode (Fig. 1, cathode 104), and an electrolyte between the electrodes (Fig. 1, electrolyte 108), and wherein the electrolyte is solid state and is oxide ion conducting (para. 43, dense ceramic material such as GDC, YSZ).  
	JAKUS is silent with respect to the first electrode and the second electrode comprise a metallic phase that does not contain a platinum group metal when the device is in use.
	HOMEL discloses a solid oxide fuel cell comprising an anode and cathode, wherein the anode and cathode may each comprise a metallic phase that does not contain a platinum group metal when the device is in use. For example, the anode may comprise a cermet composite material that includes doped ceria and metals such as Ni, Cu, or Pd (para. 25). The cathode may comprise a cermet such as LSM, LSGM, or other ceramic materials (para. 25) and suitable metals are stainless steel, silver, gold, and platinum (para. 20, para. 25) and each of the anode and cathode may comprise lanthanum chromite materials (para. 20). 
	HOMEL also teaches that the use of cermets reduces the cost of the fuel cell, facilitates the use of electrocatalytic materials which more closely match the thermal expansion coefficient of the other components of the fuel cell, as well as electrocatalytic materials that are more active than the highly selective electrocatalytic materials (para. 24).
	Before the earliest effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified JAKUS’s anode and cathode to comprise a ceramic metal composite such that each of the anode and cathode comprise a metallic phase, non-platinum metal, when the device is in use, as taught by HOMEL. The motivation for doing so would have been to provide a material with the improved properties of cermets, such as improved mechanical strength, and also to use materials known to be suitable for use in SOFC as taught by HOMEL.
	JAKUS is silent with respect to the solid state electrolyte being both an oxide ion conducting and electron conducting electrolyte as claimed.
	While JAKUS does not expressly state that the recited electrolyte materials are mixed ion and electron conducting, JAKUS does disclose mixed conducting electrolyte materials such as doped ceria, LSGM, and other materials known in the art to be mixed ion and electron conducting electrolyte materials. JAKUS at ¶ [0043]. JAKUS expressly states that the anode material “should comprise a ceramic having a high ionic and electronic conductivity” and such materials include doped ceria and LSGM (¶ [0041]). Note that the Non-Final Rejection noted that JAKUS expressly teaches the claimed electrolyte materials of Claim 9 including doped ceria. See Non-Final Rejection at 5. Doped ceria is a known mixed electron ion conducting solid state electrolyte. See Takahashi et al., Lee et al., and Godickemeier and Gauckler cited above as evidencing mixed ion conductivity of doped ceria.
	Regarding Claim 2, JAKUS further discloses the device of claim 1, wherein the first electrode comprises Ni or NiO and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof (para. 40-42 including NiO, YSZ, and LSGM).  
	Regarding Claim 3, JAKUS further discloses the device of claim 2, wherein the first electrode is configured to receive a fuel or a fuel and water or a fuel and carbon dioxide (Fig. 1-Fig. 2, para. 15 configured to function as a fuel cell or a chemical reactor or an electrolyzer each of which are configured as claimed).  
	Regarding Claim 4, JAKUS further discloses the device of claim 3, wherein the fuel comprises a hydrocarbon or hydrogen or carbon monoxide or combinations thereof (para. 103 exemplifies hydrogen as a fuel).  
	Regarding Claim 5, JAKUS further discloses the device of claim 1, wherein the first electrode comprises doped or undoped ceria (para. 40-42).
	JAKUS does not disclose the first electrode also comprises a material selected from the group consisting of Cu, CuO, Cu20, Ag, Ag20, Au, Au20, Au203, stainless steel, and combinations thereof.  However, HOMEL discloses that the doped ceria electrode may further comprise copper as a suitable metal for the cermet electrode (para. 25).
	Before the filing date of the claimed invention it would have been further obvious to have used copper in combination with doped ceria as taught by HOMEL as the cermet electrode material in order to provide an electrode of reduced cost improved strength and improved catalytic activity as taught by HOMEL.
	Regarding Claim 6, JAKUS further discloses the device of claim 5, wherein the first electrode is configured to receive a fuel with little to no water (para. 103 exemplifies hydrogen as a fuel, para. 15 teaches the device is configured as a fuel cell, reactor, or electrolyzer each of which are configured as claimed).  
	Regarding Claim 7, JAKUS further discloses the device of claim 1, wherein the second electrode comprises Ni or NiO (para. 40-42) and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM (para. 40-42 such as NiO-YSZ composites), and combinations thereof.  
	Regarding Claim 8, JAKUS further discloses the device of claim 1, wherein the second electrode is configured to receive water and hydrogen and configured to reduce the water to hydrogen (the anode of the cell is configured as claimed and reads on a second electrode as claimed, also see para. 103 which exemplifies hydrogen and water fed to the anode).  
	Regarding Claim 9, JAKUS further discloses the device of claim 1, wherein the electrolyte comprises doped ceria (para. 43, doped ceria electrolyte).
	Regarding Claim 10, JAKUS does not disclose the lanthanum chromite comprises undoped lanthanum chromite, strontium doped lanthanum chromite, iron doped lanthanum chromite, lanthanum calcium chromite, or combinations thereof; and wherein the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof.
	HOMEL discloses a fuel cell electrode comprising lanthanum chromite comprises undoped lanthanum chromite, strontium doped lanthanum chromite, iron doped lanthanum chromite, lanthanum calcium chromite (para. 20, lanthanum strontium chromite may be added to the anode and or cathode), or combinations thereof; and wherein the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof (para. 25, Cu or Ni).  
	Before the filing of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified JAKUS such that the lanthanum chromite comprises undoped lanthanum chromite, strontium doped lanthanum chromite, and wherein the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof as taught by HOMEL. The motivation for doing so would have been to provide an electrode of reduced cost improved strength and improved catalytic activity as taught by HOMEL.
	Regarding Claim 11, JAKUS further discloses the device of claim 1, wherein the first electrode or second electrode or both comprise fluid channels or alternatively the first electrode or second electrode or both comprise fluid dispersing components (Fig. 1, channels between material struts 100 and 101, para. 39).  
	Regarding Claim 12, JAKUS further discloses the device of claim 1, wherein the electrodes and electrolyte form a repeat unit and the device comprises multiple repeat units separated by interconnects (Fig. 2, interconnect layers 204 separating unit cells 202 which comprise electrodes and electrolyte repeat units).  
	Regarding Claim 13, JAKUS further discloses the device of claim 12, wherein the interconnects comprise no fluid dispersing element (Fig. 2, interconnect layers 204 lack fluid dispersing elements as claimed).  
	Regarding Claim 14, JAKUS further discloses the device of claim 1, wherein the electrodes and electrolyte are planar (as shown by Fig. 1-2).  
	Regarding Claim 15, JAKUS further discloses the device of claim 1 comprising no interconnect (Fig. 1 device lacks interconnects as claimed).  
	Regarding Claim 19, JAKUS further discloses the device of claim 1 configured to operate at a temperature of 650-800°C which is within and anticipates the claimed range of 500 °C or higher.  
	Regarding Claim 20, JAKUS further discloses the method of claim 1, wherein the first electrode or the second electrode comprises a catalyst (para. 41-42 discloses each of the first and second electrode comprise a material with catalytic activity).  
	Regarding Claim 21, JAKUS further discloses a method of making a device, comprising forming a first electrode (para. 78-81, 3D printing of anode and cathode; para. 84 tape casting of the electrodes), forming a second electrode (para. 78-81, 3D printing of anode and cathode; para. 84 tape casting of electrodes), and forming an electrolyte between the electrodes (para. 78-88, tape casting or 3D printing of electrolyte, Fig. 1-2), wherein the first electrode and the second electrode comprise a metallic phase that does not contain a platinum group metal when the device is in use (as modified in view of HOMEL as discussed above with respect to Claim 1), and wherein the electrolyte is solid state and is oxide ion conducting and electron conducting (as discussed above with respect to Claim 1).
	
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0019493 to Jakus et al. in view of US2010/0086824 to Homel.

	Regarding Claim 16, JAKUS further discloses the device of claim 1, and does not disclose wherein the electrodes and the electrolyte are in the form of concentric tubes.
	However, concentric tube SOFC devices are commonly known and understood in the art and the Office takes Official Notice of this fact. 
	HOMEL also discloses a concentric tube electrode and electrolyte configuration of an SOFC (Fig. 1, abstract).
	Accordingly one of ordinary skill in the art would have found it obvious before the earliest effective filing date of the claimed invention to have further modified JAKUS to comprise the form of concentric tube electrodes and electrolytes as claimed in order to form a tubular fuel cell for applications where this form of fuel cell is desirable.  
	Regarding Claim 17, JAKUS further discloses the device of claim 1 wherein the first electrode comprises Ni or NiO or a combination thereof (para. 40-42, the anode or cathode may comprise NiO).  
	JAKUS does not discloses the device comprising a reformer upstream of the first electrode.
	HOMEL discloses a reformer upstream of the first electrode in order to provide hydrogen to the anode (para. 50-58)
	Regarding Claim 18, JAKUS further discloses the device of claim 18, and does not disclose wherein the reformer is a steam reformer or an autothermal reformer. 
	HOMEL discloses and SOFC wherein the reformer is a steam reformer or an autothermal reformer (para. 103, steam reformation and autothermal reformation).  
	Before the earliest effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified JAKUS to comprise a reformer upstream of the first electrode in order to provide hydrogen to the anode wherein the reformer is a steam reformer or an autothermal reformer. The motivation for doing so would have been to use a known method of reforming fuel to provide to the anode as taught by HOMEL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729